     Case 2:17-cr-00430-MHT-JTA Document 155 Filed 01/06/21 Page 1 of 2


     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                    )
                                            )          CRIMINAL ACTION NO.
        v.                                  )            2:17cr430-MHT
                                            )                 (WO)
KEVARCIEY LAQUARIUS SCOTT                   )

                                       ORDER

      Based on the representations made on the record

during the status conference on January 5, 2021, it is

ORDERED that the United States Probation Office is to

file by noon on January 8, 2021, a report explaining

whether defendant Kevarciey Laquarius Scott received,

as    previously          ordered      by       the     court,    mental-health

counseling         at    least      twice       a    month   to   address      three

issues:      (1)        his   substance-abuse            disorder,       (2)     his

adjustment         from       the    prison          environment       back     into

society, and (3) any other issues identified in the

court-ordered             mental-health                evaluation.               See

Mental-Health Order (doc. no. 129) at 2.                           If defendant

Scott    did   not       receive      such          counseling    on   all     three

issues,      the    Probation        Office          shall   explain    why     not,
   Case 2:17-cr-00430-MHT-JTA Document 155 Filed 01/06/21 Page 2 of 2


including   why    it   did   not    make    a   formal    request      to

remove this requirement.

    DONE, this the 6th day of January, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
